Citation Nr: 0108776	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1945 to December 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO.  

The veteran's surviving spouse failed to appear at a personal 
hearing before a Member of the Board scheduled in November 
2000.  



REMAND

The appellant contends that, as the surviving spouse of the 
veteran, she is entitled to special monthly pension benefit 
based on the need for aid and attendance or by reason of 
being housebound due to her blindness.  

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The appellant in this regard indicates that she is unable to 
qualify for a driver's license due to her blindness.  The 
submitted private medical records from 1997 and 1998 confirm 
that the appellant received medical treatment for impaired 
visual acuity.  

While it is clear that the appellant is disabled due to 
impaired visual acuity, the extent of the claimed blindness 
or any functional impairment related thereto has not been 
fully addressed by a VA examination.  

In addition, the Board requests that any recent treatment 
records be obtained for review in this regard.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
January 1998.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, including updated VA medical 
records, which have not been previously 
secured.  

2.  The RO should arrange for VA 
examination in order to determine the 
appellant's entitlement to special 
monthly pension based on the need for aid 
and attendance or by reason of being 
housebound.  The examiner in this regard 
should assess the appellant's ability to 
leave her home and to accomplish the 
basic needs of daily living without 
assistance.  All indicated medical 
studies should be performed.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) should be completed as part 
of this process.  The claims folder be 
provided to the examining physician for 
review prior the examination.  The 
appellant also should be afforded a 
specialized examination in order to 
ascertain full extent of the impairment 
of her visual acuity so as to determiner 
whether she is blind for special monthly 
pension purposes.  The extent of any 
impairment of her visual fields should 
stated in this regard.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the appellant 
and her representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



